Order entered December 2, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00761-CR

                 DONALD JAMAIN HENDERSON, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1976114-T

                                    ORDER

      When the clerk’s record, due on October 14, 2021, was not filed, we notified

Dallas County District Clerk Felicia Pitre by postcard dated October 18, 2021 and

directed her to file the clerk’s record by November 17, 2021. To date, the clerk’s

record has not been filed.

      We ORDER Dallas County District Clerk Felicia Pitre to file the clerk’s

record within FOURTEEN DAYS of the date of this order.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE